PER CURIAM.
The State of Florida appeals from an order suppressing evidence seized pursuant to two search warrants.
We agree with the trial court’s conclusion that neither the search warrants nor the supporting affidavits particularly described the things to be seized. The warrants identified the items to be seized as “violation of law relating to narcotics or drug abuse being violated therein.” Appellant contends that this description is sufficient to satisfy the requirements of Carlton v. State, 449 So.2d 250 (Fla.1984). We disagree. The warrants considered by the court in Carlton identified the item to be seized as a controlled substance. The trial court correctly found that although it might be inferred from the affidavit in support of the curtilage warrant that the officers were looking for marijuana plants, “nowhere in the affidavit do they so state.” Since neither the warrants nor the affidavits contained a description of the property to be seized, they constituted general warrants authorizing exploratory searches. We affirm the order of suppression on the authority of Carlton v. State, supra.
AFFIRMED.
GLICKSTEIN, DELL and BARKETT, JJ., concur.